DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 13 April 2020, have been considered.

Drawings
The drawings received on 13 April 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 7,101,018).
With respect to claim 1, Yun discloses a cap for capping a nozzle surface of a liquid discharge head, the cap comprising a rod (Fig. 2, element 151) in the cap (Fig. 2, element 110), wherein the rod has a circular outer shape (Fig. 5, elements 251 or 252) or a polygonal outer shape (Fig. 5, element 253) in a cross-section perpendicular to an axial direction of the rod (Column 4, lines 39-52). 
The examiner notes to applicant that the limitation “the cap comprising a rod in the cap” is broad and would have been obvious to one of ordinary skill in the art in view of Yun as applied above.
With respect to claim 2, Yun discloses the rod (Fig. 2, element 151) is a cylinder or a column (Column 3, line 57).
With respect to claim 4, Yun discloses the rod (Fig. 2, element 151) includes a spiral convex part (Fig. 2, element 153) on an outer peripheral surface of the rod (Column 3, lines 61-65).

With respect to claim 6, Yun discloses the rod body (Fig. 2, element 152) has a different outer shape (Fig. 3, element 152a) from the outer shape of each of the plurality of flanges (Fig. 2, element 153) in the cross-section perpendicular to the axial direction (Column 3, line 57) of the rod.
With respect to claim 7, Yun discloses the rod (Fig. 2, element 151) includes the plurality of flanges (Fig. 2, element 153) at positions away from end surfaces of the rod body (Fig. 2, element 153, i.e. root of the thread) in the axial direction of the rod by a predetermined distance (Fig. 2, element 153, i.e. pitch or helical angle of the thread).
With respect to claim 8, Yun discloses the rod (Fig. 2, element 151) is elastically deformable (Fig. 2, intrinsic property of element 151).
2. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 7,101,018) as applied to claim 2 above, and further in view of Shindo et al. (US 2002/0075348).
With respect to claim 3, Yun discloses the rod (Fig. 2, element 151) is a cylinder (Column 3, line 57).
However, Yun fails to disclose the rod is a regular polygonal cylinder or a regular polygonal column.  

At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the rod shapes disclosed by Shindo in the capping apparatus of Yun.  The motivation for doing so would have been “the invention provides an ink-jet recording apparatus including a cap that is formed with a simple structure and does not leave ink in the cap” (paragraph 0011).
3. Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 7,101,018) as applied to claim 1 above, and further in view of Aldrich et al. (US 6,817,695).
With respect to claims 9 and 10, Yun discloses the cap (Fig. 2, element 110) and the liquid discharge head (Fig. 2, element 103) configured to discharge liquid (Column 3, lines 3-4). 
However, Yun fails to disclose a head maintenance device for maintenance of a liquid discharge head, the head maintenance device comprising a suction device connected to the cap, wherein the suction device is configured to generate a negative pressure in the cap. 
 Aldrich discloses a printhead capping assembly (Fig. 1 element 76) for a liquid discharge head (Fig. 1, element 38) where “Maintenance station 28 is provided for performing printhead maintenance operations on the ink jet nozzles of ink jet printhead 38.  Such operations include, for example, a printhead spit maintenance operation, a 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the maintenance vacuum device disclosed by Aldrich in the capping apparatus of Yun.  The motivation for doing so would have been “to maintain the printhead at an acceptable level of performance, ink jet printers typically include a maintenance station for performing scheduled maintenance operations” (Column 1, lines 14-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        02/16/2021